DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action has been changed in response to the amendment filed on 2/13/2021.  
Claims 1 and 9 have been amended.  

Response to Arguments
Applicant's arguments filed 2/13/2021 have been fully considered but they are not persuasive.
Woodson discloses “determining, by the enterprise gateway server, a communication policy exists for the member based on a member schedule stored in a scheduled database”.  (Woodson Page 11 [0134] i.e. member schedule is stored in HSS, Page 13 [0158-0159] i.e. SCP can get policy information stored in HSS and Page 20 [0257] i.e. SCP can apply multiple policies in order to come to a decision for routing a specific call)
Erskine discloses comparing, by the enterprise gateway server, a scheduled enterprise location identified in the member schedule at a time that the communications session setup request is received (Erskine Page 8 [0089] “a determination can be made by the Supervisory Control System 22 whether to complete or block a call or data request i.e. at an allowed location during an allowed time, per the policies)
In response to the Applicant’s argument that Woodson and Erskine fail to disclose or suggest that “the communication policy is for a member using the mobile terminal, and that the enterprise gateway server will compare the scheduled location of the mobile terminal at a time the session setup is received with a location of the mobile terminal to determine whether the member is located at the enterprise location”, the Examiner respectfully disagrees.  

	Additionally, Woodson in view of Erskine teaches “forwarding an instruction to the carrier gateway server to complete the session based on the communication policy and the location of the mobile terminal”.  (Woodson Fig. 8 [320] and Erskine Page 12 [0128-0132], with completing the session found in [0132])
	
Double Patenting







The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,397,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in every instance.
	Instant claim 1 is broader than patented claim 1.  
	Instant claim 2 is broader than patented claim 2.  
	Instant claims 4-8 are broader than patented claims 4-8 (direct correlation, 4 to 4, 5 to 5, etc.).   
	Instant claim 9 is broader than patented claim 9.  
	Instant claim 10 is broader than patented claim 10.  
	Instant claim 11 is broader than patented claim 9.  
	Instant claim 13 are broader than patented claim 11.  
	Instant claims 14-20 are broader than patented claims 12-17.  

Claim Rejections - 35 USC § 103









The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson et al. (US-2006/0023657 hereinafter, Woodson) in view of Erskine et al. (US-2005/0282559 hereinafter, Erskine).
Regarding claim 1, Woodson teaches a method, comprising:
	receiving, by an enterprise gateway server (Fig. 4 [32] “SCP”) of an enterprise network, a communication setup request sent from a mobile terminal (Fig. 4 [14]) that is a member of the enterprise network;  (Page 1 [0006] and Page 17 [0222])
	identifying, by the enterprise gateway server (Fig. 4 [32]), a communication policy that permits the communications session with the mobile terminal; (Page 17 [0222])
	sending, by the enterprise gateway server (Fig. 4 [32]), a location request to the carrier gateway server (Fig. 4 [26] of 22 & 26 defined above as including the functionality) to cause the carrier gateway server to interrogate one or more mobile network entities (Fig. 4 [40]), of the mobile network, to identify the location information identifying a location of the mobile terminal; (Page 18 [0223]) 
	determining, by the enterprise gateway server, a communication policy exists for the member based on a member schedule stored in a schedule database; (Page 11 [0134] i.e. member schedule is stored in HSS, Page 13 [0158-0159] i.e. SCP can get policy information stored in HSS and Page 20 [0257] i.e. SCP can apply multiple policies in order to come to a decision for routing a specific call)
	comparing, by the enterprise gateway server (Fig. 4 [32]), a location restriction policy with the actual location of the mobile terminal; (Page 18 [0224]) 
	determining, by the enterprise gateway server (Fig. 4 [32]), whether to permit the communications session setup based on the determined location information and the communication policy; (Page 18 [0224-0225]) and

	Woodson teaches determining the communications session setup request is associated with a member of an enterprise network (Pages 5-6 [0059]), but differs from the claimed invention by not explicitly reciting comparing, by the enterprise gateway server, a schedule enterprise location, identified in the member schedule at a time that the communications session setup request is received, with the actual location of the mobile terminal to determine the member is located at the enterprise location and is scheduled to be at the enterprise location.   
	In an analogous art, Erskine teaches a method and system for providing supervisory control over wireless phone data usage (Abstract) that includes comparing, by the enterprise gateway server (Fig. 2 [22 & 24], Page 1 [0005-0009] and Page 8 [0089]), a scheduled enterprise location identified in the member schedule at a time that the communications session setup request is received (Erskine Page 8 [0089] “a determination can be made by the Supervisory Control System 22 whether to complete or block a call or data request based upon a combination of one or more of the wireless phone location, always-accessible or never-accessible addresses, date, day or the week and/or a permitted or restricted time period”, with the scheduled enterprise location being a school or a permitted location), with the location of the mobile terminal to determine the member is located at the enterprise location (Page 7 [0081] “The Supervisory Control System 22 accesses the location server 57 to obtain the geographic coordinates (latitude, longitude description) corresponding to the restricted/permitted use location specified by i.e. at an allowed location during an allowed time, per the policies) and
	forwarding an instruction to the carrier gateway server to complete the session based on the communication policy and the location of the mobile terminal.  (Page 12 [0128-0132], with completing the session found in [0132])
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Woodson after modifying it to incorporate the ability to compare a scheduled location with a current location of Erskine since in Woodson, location is utilized for applying PBX integration (Page 1 [0010]) and Erskine expands upon utilizing scheduled locations and current location for providing supervisory control decisions over mobile phone usage, thereby increasing user satisfaction by reducing the possibility of unexpected phone bills.  
	Regarding claim 2, Woodson in view of Erskine teaches wherein processing the communications session setup request via one of completing, rejecting, and redirecting the session setup request.  (Woodson Page 8 [0086])

	determining that the member is not scheduled to be at an enterprise location at the current time.  (Erskine Page 11 [0119] i.e. location is a restricted location, but time is not a restricted time, so call can be established)
	Regarding claim 5, Woodson in view of Erskine teaches further comprising:
	determining that one of a session originator or a session destination comprises one or more exempted parties.  (Erskine Fig. 6 [120 & 122] and Fig. 4 [90 & 92])
	Regarding claim 6, Woodson in view of Erskine teaches determining that the one of a session originator or a session destination comprises one or more exempted parties.  (Erskine Fig. 6 [120 & 122] and Fig. 4 [90 & 92])
	Regarding claim 7, Woodson in view of Erskine teaches determining that neither one of a session originator or a session destination comprises the one or more exempted parties.  (Erskine Fig. 4 [90 & No], Fig. 6 [120 & No] and Page 8 [0089] for further reference)
	Regarding claim 8, Woodson in view of Erskine teaches suspending a service restriction of a mobile terminal based on a determination that the member is located within a predefined distance of the scheduled location.  (Erskine Page 5 [0066] “the Supervisor S1 10 can specify one or more geographic locations or geographic areas within which phone use is permitted” and Page 8 [0089] i.e. distance in conjunction with location information to determine whether calls should be made)
	Regarding claims 9 and 10, the limitations of claims 9 and 10 are rejected as being the same reasons set forth above in claims 1 and 2.  

	Regarding claim 13, Woodson in view of Erskine teaches determine that the member is scheduled to be at the scheduled location at the current time (Erskine Page 8 [0089] i.e. a normal school day during normal school hours),   
	wherein, when the computer-executable instruction cause the processing system to process the session set up request, the processing system is further caused to:
		allowing and rejecting data services associated with the mobile terminal (Page 8 [0089] i.e. restricting use at school during school hours, but allowing calls to supervising or parent phone number), and
		determining that the member is not scheduled to be at the scheduled location at the current time.  (Erskine Page 11 [0119] i.e. location is a restricted location, but time is not a restricted time, so call can be established)
	Regarding claims 14-16, the limitations of claims 14-16 are rejected as being the same reasons set forth above in claims 5-7.  
	Regarding claim 17, the limitations of claim 17 are rejected as being the same reasons set forth above in claim 8.  
	Regarding claim 18, the limitations of claim 18 are rejected as being the same reasons set forth above in claim 3.  
	Regarding claims 19 and 20, Woodson in view of Erskine teaches identify a mobile terminal as having one of a service restricted and service exempted; (Erskine Fig. 4 [96 & Yes]) and 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646